In a negligence action to recover damages for personal injuries, the defendant Wadhera appeals from an order of the Supreme Court, Kings County, dated February 4, 1980, which denied, without prejudice, her motion, inter alia, to dismiss the complaint for failure to serve a proper bill of particulars, or, in the alternative, to preclude the plaintiff from presenting proof at trial as to certain matters. Order affirmed, with $50 costs and disbursements. We cannot agree with the appellant’s contention that the bill of particulars contained a new cause of action, or altered the cause of action set forth in the complaint (see B & F Leasing Co. v Ashton Cos., 42 AD2d 652). The complaint alleged that the decedent was injured in an accident while an inpatient at the defendant Mary Immaculate Hospital, and that the accident resulted from the negligence of the defendants, including the appellant, who is a physician. The bill of particulars, which alleged various acts of medical malpractice that may have been responsible for the accident, served to amplify the conclusory allegations of the complaint and cannot be considered improper. Hopkins, J.P., Rabin, Gulotta and Thompson, JJ., concur.